Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An electromagnetic device, comprising: 
an electromagnetic system having a coil that extends around a fixed core to generate a magnetic field therein when it is supplied with electric power; 
a fuel vapor outlet duct extending the electromagnetic system; 
a first casing in which the electromagnetic system is disposed; 
a filter disposed on a path of a fuel vapors upstream of the electromagnetic system, 
wherein the fuel vapor outlet duct is disposed in an intermediate casing, 
wherein the intermediate casing is disposed in continuation of the first casing such that the intermediate casing is fixed to the first casing; and 
wherein the filter is disposed at an opening in an inlet duct.

The closest prior art is considered to be Jefford et al. (US Pub No 2014/0311602); see the detailed rejection of 19 November 2021.
However, the additional features (see noted above) further detailing the arrangement and relationship of the casings in addition to the persuasive arguments of 19 January 2022, provide sufficient limitation to the claims to set it apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JACOB M AMICK/Primary Examiner, Art Unit 3747